Steuer, J. (dissenting).
The papers submitted on this motion present, in my opinion, a substantial issue, and consequently summary judgment should not issue. It appears that plaintiff is a manufacturer of laundry machinery. Prior to the incidents in suit, it had as a customer one Grimes, who was a dealer and sold the machines to his own customers. Grimes had no credit with plaintiff and sales were made to him on a c. o. d. basis only. Grimes then made arrangements with defendant for the latter to finance his purchases. The method employed was for Grimes to resell machines to his customers on credit. Defendant would then purchase the customer’s contract. Grimes would then make an assignment to the plaintiff of so much of the purchase price of the contract as represented his cost from the plaintiff. When plaintiff received notification from defendant that it had received such an assignment, it would ship the goods to Grimes.
The transaction in question arose when Grimes made a sale of a number of machines to one Bowen on a conditional sales contract for $14,923. He submitted this contract, together with an assignment of $6,680, to plaintiff, for defendant’s purchase. On June 1, 1959, defendant notified Grimes and plaintiff that it would purchase the contract if the contract and the notes provided for in it were signed by Bowen’s wife and presented within 90 days. It took Grimes some time to comply with these changes and, in the meantime, he had formed a corporation to conduct his business. Because of this, defendant concluded certain changes in the Bowen contract became necessary, and defendant also required certain authorizations from Grimes ’ corporation. It returned the documents to him. More than six months after defendant’s original conditional approval of the Bowen contract, namely, on June 20, 1960, plaintiff wired *286defendant inquiring whether it had received an additional assignment from, Grimes on the Bowen contract (making a total of $10,000) and on another contract, not here involved. Defendant replied that it had. At that time Grimes had not complied with defendant’s conditions. He never did and defendant never purchased the Bowen contract. Upon receipt of the advice from defendant that it had received the assignment, plaintiff shipped the goods to Grimes. Grimes never paid and is now insolvent.
It may be conceded that the assignment of a portion of the proceeds of the Bowen contract did not in and of itself give plaintiff any rights against defendant. The Bowen contract never having been purchased, there was not then or thereafter anything to assign. However, the gist of plaintiff’s complaint is not that it had rights under the assignment as such. The claim is that defendant represented that it would purchase contracts and that defendant knew that, upon receipt of advice of purchase and assignment, goods would be shipped. Clearly if defendant had represented that it had purchased the Bowen contract and received an assignment, knowing that plaintiff would rely and act on the information, it would be liable. That defendant had such information is not seriously disputed. The only question is whether defendant made a representation that it had purchased the Bowen contract. While no representation in haec verba is shown, there are facts from which a representation might reasonably be inferred. These facts are that defendant did notify plaintiff of conditional approval of the purchase. The conditions were neither unusual nor particularly significant, and there is good reason to believe that all parties expected them to be met. More than six months later, a more than adequate time to have these conditions met, plaintiff inquired whether an assignment had been received. Defendant’s answer that it had, without any further reference to the state of negotiations on the purchase, and with the knowledge of the relatively unimportant objections to the purchase as originally submitted, might well induce the belief that at that late date the contract had been purchased.
It is not suggested that this is the necessary conclusion, namely, that a representation was in fact made. But these facts do raise a triable issue as to whether or not this is the case.
McNally, iStevees and Witmeb., JJ., concur with Boteust, P. J.; Stetjeb, J., dissents in opinion.
Order, entered on May 16, 1963, affirmed, with $20 costs and disbursements to respondent.